PUBLISH

                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                             _____________          FILED
                                                       U.S. COURT OF APPEALS
                                    No. 94-5017          ELEVENTH CIRCUIT
                                                               09/15/99
                                   _____________
                                                           THOMAS K. KAHN
                        D. C.   Docket No. 91-915-CR-WCO        CLERK



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

      versus

ANGEL CERCEDA,

                                                    Defendant-Appellant,

                                   ____________

                Appeal from the United States District Court for the
                           Southern District of Florida
                                 ____________
                              (September 15, 1999)

Before TJOFLAT and BIRCH, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:

      Angel Cerceda was convicted in September 1992 of conspiracy and possession

of cocaine and counterfeit notes and making a false statement to an agent of the Drug

Enforcement Administration. We affirmed his convictions without opinion under

Eleventh Circuit Rule 36-1. See United States v. Cerceda, 17 F.3d 1439 (11th Cir.
1994)(unpublished table decision)(“Cerceda I”).

      This appeal involves the denial of his motion for new trial based on the alleged

disqualification of the trial judge. Cerceda is one of 24 criminal defendants who

challenged District Judge K. Michael Moore’s decision not to recuse when he was

notified in November of 1992 that he was a “subject” of a federal grand jury

investigation. See 28 U.S.C. § 455 (a); United States v. Garrudo, 869 F. Supp. 1574

(S.D. Fla. 1994). This panel upheld a district court decision that Judge Moore should

have recused himself in November 1992. See United States v. Cerceda,172 F.3d 806

(11th Cir. 1998)(“Cerceda II”).      Since Cerceda was sentenced after that date, that

decision gave him the right to be resentenced by a different judge. Our opinion was

subsequently vacated and the court, sitting en banc, reversed. See United States v.

Cerceda, 172 F.3d 806 (11th Cir. 1999)(Cerceda III). That case is pending on petition

for writ of certiorari to the United States Supreme Court. See United States v.

Cerceda, 68 U.S. L.W. 3080 (U.S. July 15, 1999)(No. 99-125). We would affirm,

however, regardless of the ultimate disposition of those issues.

      The issue Cerceda raises on this appeal is whether Judge Moore should have

recused himself at some earlier point that would encompass the period of Cerceda’s

trial, thereby entitling him to a new trial.

      The facts regarding Judge Moore’s recusal are set out in detail in Garrudo and


                                               2
Cerceda II. We briefly summarize them here. On October 11 and 13, 1993, two

Miami newspapers reported that the United States Attorney’s Office in Brooklyn,

New York, was investigating Judge Moore for allegedly accepting gratuities worth

thousands of dollars from Central Security Systems, Inc. (CSSI) while he served as

Director of the United States Marshal’s Service. On October 15, 1993, Judge Moore

entered an order sua sponte recusing himself from all cases in which the United

States was a party. Those cases were reassigned to other judges in the Southern

District. Judge Moore was questioned by FBI and IRS agents and served with a grand

jury subpoena duces tecum as early as November 1992. He continued to try and

sentence criminal defendants until October 1993, when he recused himself sua sponte

from all criminal cases after news reports revealed he was the target of a grand jury

investigation. Judge William C. O’Kelley, then Chief Judge of the Northern District

of Georgia, specifically assigned to hear these motions, held that Judge Moore should

have recused himself in November 1992.

      After appeals brought by defendants and the government were consolidated, we

affirmed, holding that under the unique circumstances of this case, Judge Moore

should have recused himself from all cases involving the United States as early as

November 1992 when he was first interviewed by the FBI and told he was the subject

of an investigation. See Cerceda II.


                                         3
        Although Cerceda obtained a new sentencing hearing, he was denied a new

trial. Due to the administrative handling of Cerceda’s case when the 24 cases were

being consolidated for review, Cerceda’s appeal of the denial of his motion for a new

trial was neither briefed nor considered by the Court in Cerceda II. We granted leave

for further briefing.

      Cerceda argues that he is entitled either to have a new trial or to have a new

judge rule upon his motion for post-trial judgment of acquittal. The gist of Cerceda’s

argument is that although Judge Moore was identified as a subject of an investigation

in November 1992, Judge Moore and the government must have known earlier,

specifically, in September 1992, that Judge Moore was a subject of the investigation.

Cerceda asserts that Judge Moore could have known of the status of the investigation

at the time of Cerceda’s trial through one of several avenues: he may have been

informed as a matter of courtesy because he was a federal judge, or heard by informal

communication from his former colleagues in law enforcement, or been told during

conversations with his friends and associates who were also subjects of the

investigation. Cerceda contends that any of these possibilities would afford the

objective lay person a basis to believe that Judge Moore knew he was the subject of

the investigation.

      Without presenting any evidence in support of his position, Cerceda asked the


                                          4
district court to assume that Judge Moore was a subject of the grand jury investigation

and had knowledge of his status during Cerceda’s trial, more than six weeks earlier

than was admitted. Where the record facts indicate that the government considered

Judge Moore a subject of the investigation and Judge Moore was so advised in

November 1992, we affirm the district court’s decision not to make any assumptions

about Judge Moore’s status earlier.

      Section 455(a) requires recusal when the objective circumstances create an

appearance of partiality. A charge of partiality must be supported by some factual

basis, however. Recusal cannot be based on “unsupported, irrational or highly

tenuous speculation.” In re United States, 666 F.2d 690, 694 (1st Cir. 1981).

Cerceda’s conjecture and speculation about what the government and Judge Moore

might have known prior to November 1992, without more, are insufficient to warrant

a new trial or the evidentiary hearing that Cerceda requested to pursue this line of

inquiry. We need not speculate on what factual basis in this unique case would

support a requirement that Cerceda be retried.

      Regarding Cerceda’s post-trial motion for judgment notwithstanding the

verdict, because it was ruled upon on June 3, 1993, after Judge Moore was the subject

of the government investigation, we are bound by the en banc court decision in

Cerceda III.


                                          5
AFFIRMED.




            6